Name: Decision No 2/92 of the EEC-EFTA Joint Committee on Common Transit of 24 September 1992 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: international affairs;  economic geography;  tariff policy;  executive power and public service;  organisation of transport
 Date Published: 1992-12-31

 Avis juridique important|21992D1231(02)Decision No 2/92 of the EEC-EFTA Joint Committee on Common Transit of 24 September 1992 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure Official Journal L 402 , 31/12/1992 P. 0009 - 0055DECISION No 2/92 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 24 September 1992 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure (92/600/EEC)THE JOINT COMMITTEE, Having regard to the Convention of 20 Mai 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix II of the Convention gave effect to the technical provisions of the basic transit rules on trade between the Community and the European Free Trade Association (EFTA) countries and between those countries themselves; Whereas these provisions have recently been modified in the course of changes being made to the Community transit system for the purposes of the achievement of the internal market on 1 January 1993; whereas steps should accordingly be taken to modify Appendix II of the Convention; Whereas it has also proved to be necessary to make a number of amendments to the format of the said Appendix II; whereas for these reasons of presentation and ease of reading, it appears logical to replace the whole text of the Appendix with a new text; Whereas in the light of the recent modifications adapting the rules at procedure relating to Community transit, it is convenient to adapt the Additional Protocol ES-PT on special procedures implementing the Convention on a common transit procedure following the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1Appendix II to the Convention of 20 May 1987 shall be replaced by the text set out in Annex I to this Decision. Article 2The Additional Protocol ES-PT on special procedures implementing the Convention on a common transit procedure following the accession of the Kingdom of Spain and the Portuguese Republic to the Community shall be amended as follows: 1. Article 5 (2) shall be replaced by the following text: 'The provisions of Title III and Chapter III of Title X of Appendix II shall apply to the T 2L ES and T 2L PT documents`; 2. Article 6 shall be replaced by the following text: Article 6For the implementation of Articles 78 and 93 of Appendix II to the Convention by an EFTA country; (a) the document must clearly show the symbol "T 2 ES" when the goods concerned have arrived in that EFTA country under cover of: - a T 2 ES document, or- a consignment note CIM, or TR transfer note equivalent to a T 2 ES document, or- a T 2L ES document, or- an invoice or transport document equivalent to a T 2L ES document, or- a TIR carnet or an ATA carnet, equivalent to a T 2L ES; (b) the document must clearly show the symbol "T 2 PT" when the goods concerned have arrived in that EFTA country under cover of: - aT 2 PT document, or- a consignment note CIM, or TR transfer note equivalent to a T 2 PT, or- T 2L PT document, or- an invoice or transport document equivalent to a T 2L PT, or- a TIR carnet or an ATA carnet, equivalent to a T 2L PT. Article 3The forms of the international consignment note and the international express parcels consignment note in use on 31 December 1992 may continue to be used until 30 June 1993. Furthermore, the provisions concerning the use of the copies of the international express parcels consignment notes shall be repealed on 1 July 1993. Article 41. Guarantors who, pursuant to Article 44, issue flat-rate guarantee vouchers with limited validity and who, on the date of entry into force of this Appendix hold such vouchers worded as prescribed before that date, may continue to issue the said vouchers until stocks are exhausted. 2. The forms referred to in Annex I (Loading lists), III (Receipt), VII (Certificate of guarantee), of the specimens in use on the date of entry into force of this Appendix may continue to be used, subject to the necessary changes in wording, until stocks are exhausted but not beyond 30 June 1995. Article 5The Decision shall enter into force on 1 January 1993. However, if necessary, the Joint Committee may, before 1 November 1992, review this Decision on the basis of a report from the Commission of the European Communities on the harmonization of provisions on the achievement of the internal market. Done at Brussels, 24 September 1992. For the Joint CommitteeThe ChairmanPeter WILMOTT(1) OJ N ° L 226, 13. 8. 1987, p. 2. ANNEX APPENDIX II TITLE I GENERAL PROVISIONSArticle 1This Appendix lays down the detailed procedures for implementing the provisions of the Convention and Appendix I of the Convention. TITLE II Article 2(This Appendix does not contain an Article 2.)TITLE III COMMUNITY STATUS OF GOODSCHAPTER I GENERAL PROVISIONSArticle 3The Community status of goods not moving under the T 2 procedure shall be proved by means of one of the documents for which provision is made in Chapter II or in accordance with the detailed procedures laid down in Chapter III of this Appendix. Scope Article 41. The documents or detailed procedures for which provision is made in Articles 6 to 11 shall not be used in respect of goods: (a) which are intended for export outside the territory of the Contracting Parties; or(b) in packagings which lack Community status; or(c) carried under the procedure for the international transport of goods under cover of TIR carnets unless: - goods to be unloaded in the territory of one Contracting Party are carried together with goods to be unloaded in a third country; or- goods are carried from the territory of one Contracting Party to another via a third country. 2. The documents provided for in Chapter II may also be issued for postal consignments (including postal packages) which are sent from a post office of one Contracting Party to a post office of another Contracting Party. Conditions of direct carriage Article 5The documents or arrangements prescribed by Articles 6 to 11 shall be used to prove the Community status of the goods to which they relate only if such goods are directly transported from one Contracting Party to another. The following shall be regarded as directly transported from one Contracting Party to another: (a) goods transported without passing through the territory of a third country; (b) goods transported through the territory of one or more third countries on condition that carriage through such countries is covered by a single transport document made out in a Contracting Party. CHAPTER II USE OF DOCUMENTSArticle 6Proof of Community status shall, under the conditions set out below, be furnished by the production of a T 2L document. Article 71. The T 2L document shall be drawn up on a form which conforms to copy 4 of the specimen in Annex I to Appendix III or to copy 4/5 of the specimen in Annex II to that Appendix. That form shall be supplemented, where necessary, by one or more forms which conform to copy 4 or to copy 4/5 of the specimen in the Annexes III and IV respectively to Appendix III. When, in the event of use of a computerized system for processing declarations which issues such declarations, the forms contained in Annexes III and IV respectively to Appendix III are not used as supplementary forms, the T 2L document shall be supplemented by one or more forms which conform to copy 4 or to copy 4/5 of the specimen contained in Annexes I and II respectively to Appendix III. 2. The person concerned shall enter the symbol T 2L, in the right-hand subdivision of box 1 of the form and the symbol T 2L (a) in the right-hand subdivision of box 1 of any supplementary forms used. 3. Where a T 2L document is to be drawn up in respect of a consignment comprising two or more kinds of goods, the particulars relating to those goods may be entered on one or more loading lists within the meaning of Article 17 (2) and Articles 23 to 26 instead of in boxes 31 Packages and description of goods, 32 Item No, 35 Gross mass (kg), and, where applicable, 33 Commodity code, 38 Net mass (kg) and 44 Additional information/ Documents produced, certificates and authorizations of the form used to draw up the T 2L document. Where loading lists are used, the boxes in question on the form used to draw up the T 2L document shall be barred. 4. The upper part of the box referred to in Article 24 (b) is intended for the symbol T 2L; the lower part of that box is intended for the customs stamp as prescribed in Article 8 (2) (b). The column Country of dispatch/export of the loading list shall not be completed. 5. The loading list shall be produced in the same number of copies as the T 2L document to which it relates. 6. Where two or more loading lists are attached to one T 2L document, such loading lists shall bear a serial number assigned by the person concerned; the number of loading lists attached shall be entered in box 4 Loading lists, of the form used to draw up the T 2L document. Article 81. Subject to the provisions of Article 123, the T 2L document shall be drawn up in a single original. 2. Document T 2L and, where necessary, document(s) T 2L (a) shall be authenticated by the competent authorities of the country of departure on application by the person concerned. Such authentication shall comprise the following, which should, as far as possible, appear in box C (office of departure) of those documents: (a) in the case of document T 2L, the name and stamp of the office of departure, the signature of the competent official, the date of authentication and either a registration number or the number of the dispatch/export declaration when the latter is necessary; (b) in the case of document T 2L (a), the number appearing on the document T 2L. That number shall be inserted either by means of a stamp incorporating the name of the office of the country of departure or by hand. In the later case it shall be accompanied by the official stamp of the said office. The documents shall be returned to the person concerned as soon as the customs formalities connected with the dispatch of the goods to the country of destination have been completed. Article 91. Without prejudice to the provisions of Article 6 to 8, the Community status of goods may be established under the conditions of this Article by the production of the invoice or transport document relating to such goods. 2. The invoice or transport document referred to in paragraph 1 shall include at least the full name and address of the consignor/exporter or the declarant, where the declarant is not the consignor/exporter, the number and kind, marks and numbers of the packages, the description of the goods, the gross mass in kilograms and, where necessary, the container numbers. The declarant shall indicate clearly on the said document the symbol T 2L, accompanied by his handwritten signature. 3. Where formalities are completed using official or private-sector data-processing systems, the competent authorities shall authorize persons who so request to replace the signature as provided for in paragraph 2, with a comparable technical device, which may, where applicable, be based on the use of codes, and which has the same legal consequences as a handwritten signature. This facility shall be granted only if the technical and administrative conditions laid down by the competent authorities are met. 4. The invoice or transport document, duly completed and signed by the declarant, shall, at his request, be authenticated by the competent authorities of the country of departure. Such authentication shall include the name and stamp of the office of departure, the signature of the competent official, the date of authentication and either a registration number or the number of the dispatch/export declaration when the latter is necessary. 5. The provisions of this Article shall apply only where the invoice or transport document covers Community goods only. 6. For the purposes of this Convention, the invoice or transport document fulfilling the conditions and formalities set out in paragraphs 2, 3, 4 and 5 shall have the same value as the T 2L document. 7. For the purposes of Article 9 (4) of the Convention, the customs office of an EFTA country into the territory of which goods have entered under cover of an invoice or transport document having the same value as a T 2L document may attach to the T 2 or T 2L document which it issues in respect of the goods a certified copy or photocopy of that invoice or transport document. Retroactive issue of documents Article 10Where the document used to prove the Community status of goods is issued retroactively there shall be entered upon it in red one of the following phrases: - Expedido a posterior- Udstedt efterfoelgende- Nachtraeglich ausgestellt- AAÃ ªaeÃ ¯Ã ¨Ã Ã ­ aaÃ ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­- Issued retroactively- DelivrÃ © a posteriori- Rilasciato a posteriori- Achteraf afgegeven- Emitido a posteriori- Annettu jaelkikaeteen- Ã tgefio eftir Ã ¡- Utstedt i etterhand- Utfaerdat i efterhandCHAPTER III DETAILED PROCEDURES SPECIFIC TO CERTAIN TRANSIT PROCEDURES OR TO CERTAIN CATEGORIES OF GOODSCarriage under cover of TIR carnets or ATA carnets Article 111. Where goods are carried under cover of a TIR carnet in one of the cases referred to in Article 4 (1) (c) of this Appendix, or under cover of an ATA carnet, the declarant may, with a view to proving the Community status of the goods and subject to the provisions of Articles 4 and 5, clearly enter the symbol T 2L in the space reserved for the description of goods together with his signature on all the relevant vouchers of the carnet used before producing it to the office of departure for authentication. On all the vouchers where it has been affixed, the symbol T 2L should be authenticated with the stamp of the office of departure accompanied by the signature of the competent official. 2. Where the TIR carnet or the ATA carnet covers at one and the same time Community goods and non-Community goods, those two categories of goods shall be shown separately and the symbol T 2L shall be entered in such a way that it clearly relates only to the Community goods. Article 12 to 14(This Appendix does not contain Articles 12 to 14.)Goods in passenger-accompanied baggage Article 151. The T 1 or T 2 procedure shall not be compulsory for the carriage of goods accompanying passengers or contained in their luggage, if the goods concerned are not intended for commercial use. 2. Where it is necessary to establish the Community status of goods accompanying passengers or contained in their luggage, the goods, provided that they are not intended for commercial use, are to be considered as Community goods when: (a) they are declared as Community goods and there is no doubt as to the accuracy of the declaration; (b) or in other cases, when they are dealt with in accordance with the provisions of Chapters II and III of this Title. CHAPTER IV ADMINISTRATIVE ASSISTANCEArticle 16The competent authorities of the countries concerned shall assist one another in regard to checking the authenticity and accuracy of the documents and the regularity of the detailed procedures which, in accordance with the provisions of Chapters II and III of this Title are used to prove the Community status of goods. TITLE IV PROVISIONS APPLYING TO THE T 1 and T 2 PROCEDURESCHAPTER I PROCEDURESection 1 FormsArticle 171. T 1 and T 2 declarations shall be made on a single administrative document form, the specimens of which are contained in the Annexes I to IV to Appendix III. Such declarations shall be drawn up in accordance with the rules laid down in this Convention. 2. Loading lists based on the specimen in Annex I to this Appendix may, subject to the conditions laid down in Articles 25 to 29, be used as the descriptive part of T 1 and T 2 declarations. The use thereof shall in no way affect the obligations in respect of formalities for any dispatch/export procedure or any procedure in the country of destination, as the case may be, or in respect of the forms used for such formalities. Section 2 Declarations T 1 and T 2Description and use Article 181. Where goods have to move under the T 1 procedure, the principal shall enter the symbol T 1 in the right-hand subdivision of box 1 of the form used. Where supplementary forms are used, the principal shall enter the symbol T 1 (a) in the right-hand subdivision of box 1 of the supplementary forms used. When, in the event of use of a computerized system for processing declarations which issues such declarations, the supplementary forms used conform to the specimen contained in Annexes I or II to Appendix III the symbol T 1 (a) shall be entered in the right-hand section of box 1 of the said forms. 2. Where goods are to move under the T 2 procedure, the principal shall enter the symbol T 2 in the right-hand subdivision of box 1 of the form used. Where supplementary forms are used, the principal shall enter the symbol T 2 (a) in the right-hand subdivision of box 1 of the supplementary forms used. When, in the event of use of a computerized system for processing declarations which issues such declarations, the supplementary forms used conform to the specimen contained in Annexes I or II to Appendix III, the symbol T 2 (a) shall be entered in the right-hand section of box 1 of the said forms. Mixed consignments Article 191. In the case of consignments comprising at the same time goods which have to move under the T 1 procedure and goods which have to move under the T 2 procedure, supplementary forms which conform to the specimen contained in Annex III and IV or, where appropriate, Annexes I and II to Appendix III and which bear the symbols T 1 (a) or T 2 (a), respectively, may be attached to a single form which conforms to the specimen in Annexes I and II of Appendix III. In this case, the symbol T shall be entered in the right-hand subdivision of box 1 of the said form; the blank space after the symbol T shall be crossed out; in addition, the boxes 32 Item No, 33 Commodity code, 35 Gross mass (kg), 38 Net mass (kg) and 44 Additional information, documents produced, certificates and authorizations shall be barred. A reference to the serial numbers of the supplementary documents bearing the symbol T 1 (a) and the supplementary documents bearing the symbol T 2 (a) shall be entered in box 31 Packages and description of goods of the form conforming to the specimen in Annexes I and II of Appendix III. 2. Where one of the symbols referred to in Article 18 has been omitted from the right-hand subdivison of box 1 of the form used or where, in the case of consignments containing at the same time goods which move under the T 1 procedure and goods which move under the T 2 procedure, the provisions of paragraph 1 and of Article 28 have not been complied with, goods carried under cover of such documents shall be deemed to be moving under the T 1 procedure. Production of the export/dispatch declaration with the transit declaration Article 20Without prejudice to any measure of simplification applicable, the customs document for the dispatch or redispatch of goods or the customs document for the exportation or re-exportation of goods or any document having equivalent effect shall be presented to the office of departure together with the transit declaration to which it relates. For the purposes of the preceding subparagraph and without prejudice to Article 7 (3) of the Convention, the declaration of dispatch or redispatch or the export or re-export declaration, on the one hand, and the transit declaration on the other, may be combined on a single form. Presentation of T 1 or T 2 declarations Article 211. The declaration shall be presented at the competent office during the days and hours appointed for opening. However, the competent office may, at the request and expense of the declarant, authorize the declaration to be presented outside the appointed days and hours. 2. Any declaration presented to the officials of a competent office in any other place duly designated for that purpose by agreement between the competent authorities and the person concerned shall be regarded as having been presented at the abovementioned office. Examination of goods Article 221. The goods shall be examined in the places designated and during the hours appointed for that purpose. 2. However, the competent office may, at the request of the declarant, carry out the examination of the goods in places or hours other than those referred to in paragraph 1. Any costs involved shall be borne by the declarant. Section 3 Loading listsDefinition Article 23The loading list referred to in Article 17 (2) means any commercial document which complies with the conditions laid down in Article 24 to 29 and in Articles 60 to 63. Form of loading lists Article 24The loading list shall include: (a) the heading Loading list; (b) a box, 70 Ã  55 mm, divided into a top part 70 Ã  15 mm for the insertion of the symbol T followed by one of the endorsements referred to in Article 18 (1) and (2) and a lower part 70 Ã  40 mm for the references referred to in Article 27 (3); (c) columns, in the following order and headed as shown: - Serial No, - Marks, numbers, number and kind of package; description of goods, - Country of dispatch/export, - Gross mass (in kilograms), - Reserved for official use. The width of the columns may be adapted as necessary, except that the width of the column headed Reserved for official use shall be not less than 30 mm. Spaces other than those referred to under (a), (b) and (c) above, may also be used. Completion of loading lists Article 251. Only the front of the forms may be used as a loading list. 2. Each item shown on a loading list shall be preceded by a serial number. 3. (This Article does not contain paragraph 3). 4. A horizontal line shall be drawn after the last entry and the remaining unused spaces barred so that any subsequent addition is impossible. Simplification of loading lists Article 261. The competent authorities of each country may allow the use as loading lists, within the meaning of Article 17 (2), of lists which do not comply with all the requirements of Articles 23, 24 and 60 to 63. Use of such lists shall be allowed only where: (a) they are produced by firms whose records are based on an electronic or automatic data processing system; (b) they are designed and completed in such a way that they can be used without difficulty by the competent authorities; (c) they include for each item, the number, kind and marks and numbers of packages, the description of the goods, the country of dispatch/export and the gross mass in kilograms. 2. Use, as loading lists as referred to in paragraph 1, of descriptive lists drawn up for the purposes of carrying out dispatch/export formalities may also be allowed even where such lists are produced by firms whose records are not based on an electronic or automatic data processing system. Use of loading lists Article 271. Where the principal uses loading lists for a consignment comprising two or more types of goods, boxes 15 Country of dispatch/export, 33 Commodity code, 35 Gross mass (kg), 38 Net mass (kg) and, where necessary, 44 Additional information, documents produced, certificates and authorizations of the form used for the purposes of the T 1 and T 2 procedure shall be barred and box 31 Packages and description of goods of that form shall not be used to show the marks and numbers, number and kind of the packages and description of goods. In this case, supplementary forms shall not be used. 2. The loading list shall be produced in the same number of copies as the form used for transit purposes to which it relates. 3. When the declaration is registered, the loading list must bear the same registration number as the form used for the procedure to which it relates. That number must be printed either by means of a stamp incorporating the name of the office of departure or by hand. In the latter case it must be accompanied by the office stamp. The signature of an official of the office of departure shall be optional. 4. Where two or more loading lists accompany a single form used for the T 1 or T 2 procedure, each must bear a serial number allotted by the principal: the number of accompanying loading lists shall be shown in box 4 Loading lists of the said form. 5. A declaration on a form which conforms to the specimen in Annexes I and II to Appendix III, bearing the symbol T 1 or T 2 in the right-hand subdivision of box 1 and accompanied by one or more loading lists shall, as appropriate, be treated as equivalent to a T 1 or T 2 declaration for the purposes of Article 10 or Article 37 of Appendix I. Mixed consignments Article 28In the case of consignments comprising at the same time goods which move under the T 1 procedure and goods which move under the T 2 procedure, separate loading lists must be completed and may be attached to a single T 1 or T 2 declaration form. In that case, the symbol T shall be entered in the right-hand subdivision of box 1 of the said form. The blank space after the symbol T shall be crossed out; in addition, boxes 15 Country of dispatch/export, 32 Item No, 33 Commodity code, 35 Gross mass (kg), 38 Net mass (kg) and, where necessary, 44 Additional information, documents produced, certificates and authorizations shall be barred. A reference to the serial numbers of the loading lists relating to each of the two types of goods shall be entered in box 31 Packages and description of goods of the form used. Consignments comprising only one type of goods Article 29The competent authorities of each country may allow firms whose records are based on an electronic or automatic data-processing system and which, by virtue of Article 26, are already allowed to use loading lists of a special type, to use such lists for T 1 or T 2 transit operations involving only one type of goods where this facility is made necessary by the computer programs of the firms concerned. Section 4 Formalities at the office of departureTime limit for the presentation of goods Article 30The time limit prescribed by the office of departure by which the goods must be presented at the office of destination shall be binding on the competent authorities of the countries whose territory is entered during a T 1 or T 2 transit operation and shall not be altered by those authorities. Section 5 Transit advice note Article 31The form to be completed as the transit advice note for the purposes of Article 18 of Appendix 1 shall conform to the specimen in Annex II. Section 6 Formalities at the office of destinationReceipt Article 321. Any person, who delivers to the office of destination a T 1 or T 2 transit document together with the consignment to which that document relates may obtain a receipt on request. 2. The form to be completed as the receipt, to certify that a T 1 or T 2 transit document and the relevant consignment have been presented at the office of destination, shall conform to the specimen in Annex III. However, as regards the T 1 or T 2 transit document, the receipt on the return copy thereof may be used. 3. The receipt shall first be completed by the person concerned and may contain other particulars relating to the consignment, except in the space reserved for the office of destination, but the certification of the office of destination shall be valid only in respect of the particulars contained in that space. Return of documents - Central offices Article 33Each country shall have the right to designate one or more central offices to which documents shall be returned by the competent offices in the countries of destination. Countries shall, after designating such offices for that purpose, inform the Commission of the European Communities accordingly and specify the category of documents to be returned thereto. The Commission shall in turn notify the other countries. CHAPTER II GUARANTEESSection 1 Guarantee documentsArticle 34The guarantee document referred to in Article 25 (1) of Appendix I shall conform to the specimen contained in: - Annex IV, in the case of a comprehensive guarantee, - Annex V, in the case of an individual guarantee, - Annex VI, in the case of a flat-rate guarantee. Section 2 Comprehensive guaranteeGuarantee certificate Article 35The guarantee certificate for which provision is made in Article 26 (3) of Appendix I shall conform to the specimen in Annex VII. The certificate shall be issued and used in accordance with Articles 36 to 39. Authorized persons Article 361. The principal shall, on issue of the certificate of guarantee or at any time during the validity thereof, nominate on his own responsibility on the reverse of the certificate the person, or persons, authorized to sign T 1 or T 2 transit declarations on his behalf. The particulars shall include the surname and forename of each authorized person followed by the signature of that person. Each nomination of an authorized person shall be acknowledged by the signature of the principal. The principal shall be entitled at his discretion to cross through the unused boxes. 2. The principal may at any time delete the name of an authorized person from the reverse of the certificate. Authorized agents Article 37Any person named on the reverse of a guarantee certificate presented at an office of departure shall be deemed to be the authorized agent of the principal. Period of validity: extension Article 38The period of validity of a guarantee certificate shall not exceed two years. However, that period may be extended by the guarantee office for one further period not exceeding two years. Cancellation Article 39If the guarantee is cancelled the principal shall be responsible for returning to the guarantee office forthwith all valid guarantee certificates issued to him. Each country shall forward details of any unreturned valid certificates to the Commission of the European Communities. The Commission shall inform the other countries of these. Section 3 Flat-rate guaranteeAmount of the guarantee Article 40Without prejudice to the provisions in Article 41 (2) and (3), the flat-rate amount which the guarantor may be permitted to guarantee by means of a declaration, in accordance with Article 28 (1) of Appendix I shall be ECU 7 000. Increase in the flat-rate guarantee Article 411. Except in the cases referred to in paragraphs 2 and 3, the office of departure shall not require a guarantee in excess of the flat-rate amount of ECU 7 000 for each T 1 or T 2 transit declaration, irrespective of the amount of duties and other charges to which the goods covered by a particular declaration may be liable. 2. Where, because of circumstances peculiar to it, a transport operation involves increased risks and the office of departure considers that for that reason the guarantee of ECU 7 000 is clearly insufficient, it may exceptionally require a guarantee of greater amount in multiples of ECU 7 000. 3. The carriage of goods listed in Annex VIII shall give rise to an increase in the amount of the flat-rate guarantee where the quantity of goods carried exceeds the quantity corresponding to the flat-rate amount of ECU 7 000. In that case, the flat-rate amount shall be increased to the multiple of ECU 7 000 necessary to guarantee the quantity of goods to be dispatched. 4. The principal shall, in the cases referred to in paragraphs 2 and 3, deliver to the office of departure flat-rate guarantee vouchers corresponding to the required multiple of ECU 7 000. Consignment comprising both sensitive and non-sensitive goods Article 421. Where the T 1 or T 2 transit declaration includes other goods besides those shown in the list referred to in Article 41 (3), the flat-rate guarantee provisions shall be applied as if the two categories of goods were covered by separate declarations. 2. By way of derogation from paragraph 1, account shall not be taken of the presence of goods of either category if the quantity or value thereof is relatively insignificant. Guarantee vouchers Article 431. Acceptance of the guarantee by the guarantee office shall confer on the guarantor authority to issue, under the terms of the guarantee, a flat-rate guarantee voucher or vouchers to persons who intend to act as principal in a T 1 or T 2 operation from an office of departure of their choice. 2. The flat-rate guarantee voucher shall conform to the specimen in Annex IX. The entries on the back of that specimen may, however, be shown on the front, above the particulars of the individual or firm issuing the voucher, the following entries remaining unchanged. 3. The guarantor shall be liable up to an amount of ECU 7 000 in respect of each flat-rate guarantee voucher. 4. Without prejudice to the provisions of Articles 41 and 44, the principal may carry out one T 1 or T 2 operation under each flat-rate guarantee voucher. The voucher shall be delivered to the office of departure, where it shall be retained. Flat-rate guarantee vouchers with limited validity Article 44The guarantor may issue flat-rate guarantee vouchers: - which are not valid for a T 1 or T 2 transit operation in respect of goods which are listed in Annex VIII, and- which may be used in multiples of up to seven vouchers per means of transport as referred to in Article 12 (2) of Appendix I for goods other than those referred to in the preceding indent. For this purpose the guarantor shall mark such flat-rate guarantee vouchers diagonally in capital letters with one of the following statements adding a reference to this subparagraph: - Validez limitada- Begraenset gyldighed- Beschraenkte Geltung- Ã aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬aaÃ ­Ã § Ã ©Ã ³Ã ·Ã µÃ ³- Limited validity- ValiditÃ © limitÃ ©e- ValiditÃ limitata- Beperkte geldigheid- Validade limitada- Voimassa rajoitetusti- Takmarkad gildissvid- Begrenset gyldighet- Begraensad giltighetCancellation Article 45The cancellation of a guarantee shall be notified forthwith to the other countries by the country in which the relevant guarantee office is located. CHAPTER III Article 46 to 48(This Appendix does not contain Articles 46 to 48.)CHAPTER IV IRREGULARITIESNon-presentation of consignments at the office of destination Article 49(This Appendix does not contain an Article 49.)Proof of the regularity of a T 1 and T 2 operation Article 50Proof of the regularity of a T 1 or T 2 transit operation, within the meaning of the first subparagraph of Article 34 (2) (d) of Appendix I, shall be furnished to the satisfaction of the competent authorities: (a) by the production of a document certified by the competent authorities establishing that the goods in question were presented at the office of destination or, where Article 111 applies, to the authorized consignee. That document shall contain enough information to enable the said goods to be identified; or(b) by the production of a customs document issued in a third country showing release for home use or by a copy or photocopy thereof; such copy or photocopy must be certified as being a true copy by the organization which certified the original document, by the authorities of the third country concerned or by the authorities of one of the Contracting Parties. The document must contain enough information to enable the goods in question to be identified. TITLE V SPECIAL PROVISIONS CONCERNING THE EXCHANGE VALUE OF THE ECUArticle 511. The equivalent in national currencies of the amounts expressed in ecu referred to in this Appendix shall be calculated by using the exchange rate in force on the first working day of the month of October, and shall be applied from 1 January of the following year. If a rate is not available for a particular national currency, the rate to be applied shall be that of the first day for which a rate has been published after the first working day of the month of October. If a rate has not been published after the first working day of October, the rate to be applied shall be that of the last day prior to that date for which a rate has been published. 2. The exchange value of the ecu to be used in applying the first subparagraph shall be that which was applicable on the date on which the T 1 or T 2 declaration covered by the flat-rate guarantee voucher or vouchers was registered in accordance with Article 41. TITLE VI SPECIAL PROVISIONS APPLICABLE TO CERTAIN MODES OF TRANSPORTCHAPTER I TRANSPORT BY AIR Article 521. If, in accordance with Article 39 (1) of Appendix I, the T 1 or T 2 procedure is used for goods transported by air from an airport of one Contracting Party, the manifest, provided it contains the information specified in Appendix 3 of Annex 9 to the Convention on International Civil Aviation, shall be treated as equivalent to a T 1 or T 2 declaration. 2. Where the transport operation relates both to goods which must move under the T 1 and T 2 procedure, such goods shall be listed on separate manifests. 3. The manifest or manifests referred to in paragraphs 1 and 2 shall incorporate an endorsement dated and signed by the airline identifying them as equivalent to a T 1or T 2 declaration. Thus completed and signed, the manifest or manifests shall be treated as equivalent to a T 1 declaration or a T 2 declaration, as the case may be. The manifest or manifests referred to in paragraphs 1 and 2 shall contain the following endorsements: - the name of the airline which is transporting the goods, - the flight number, - the date of the flight, - the name of the airport of loading (departure) and unloading (destination); and, for each consignment on the manifest: - the number of the air waybill, - the number of packages, - a summary description, of the goods or, where appropriate, the notation consolidated possibly in an abbreviated form, (equivalent to groupage), - the gross mass. 4. An airline which transports goods accompanied by the manifests referred to in paragraphs 1 to 3 shall, in respect of the transport operation in question, be the principal. 5. Save where the airline has the status of an authorized consignor within the meaning of Article 103, the manifests referred to in paragraphs 1 to 3 shall be presented at least in duplicate for authentication to the competent authorities at the airport of departure, who shall retain a copy thereof. The said authorities may, for control purposes, request to see all the air waybills relating to the consignments listed on the manifest. 6. The airline which transports the goods shall inform the competent authorities at the airport of destination of the name of the airport or airports of departure. The competent authorities at the airport of destination may waive this requirements in respect of airlines for which, inter alia because of the nature of the routes flown or regions served by the airlines concerned, there is no doubt as to the airport or airports of departure. 7. A copy of the manifests provided for in paragraph 1 to 5 shall be presented to the competent authorities at the airport of destination for retention. 8. Without prejudice to the provisions of paragraph 7, the competent authorities at the airport of destination may, for control purposes, request to see the manifests relating to all the goods unloaded at the airport. The said authorities may also, for control purposes, request to see all the air waybills relating to the consignments listed on the manifest. 9. The competent authorities at the airport of destination shall send the competent authorities at each airport of departure every month a list drawn up by the airlines of the manifests referred to in paragraphs 1 to 3 which were submitted to them during the previous month. The list must be authenticated by the competent authorities at the airport of destination. The description of each manifest in the said list is to be compiled from the following information: - the reference number of the manifest, - the name (which may be abbreviated) of the airline which transported the goods, - the flight number, - the date of the flight. The competent authorities, under conditions which they are to determine and by bilateral and multilateral agreements, may authorize the airlines themselves, in accordance with the provisions in the first paragraph, to forward the information to the competent authorities of each airport of departure. Competent authorities granting such authorizations shall advise the other countries accordingly. In the event of irregularities being found in connection with the information on the manifests appearing on the said list, the office of destination shall inform the office of departure, referring in particular to the air waybills which relate to the goods in question. 10. Instead of using the manifest specified in paragraph 1, the competent authorities in the countries may at the request of the airlines concerned, through bilateral or multilateral agreements, authorize the use of simplified transit procedures using data-exchange technology in operation between the airlines concerned. 11. (a) In the cases of international airlines which are either incorporated, or have an established regional office in the territories of the Contracting Parties and: - who use data-exchange technology to transmit information between airports of departure and destination in the territories of the Contracting parties, and- who fulfill the conditions of sub-paragraph (b), the T 1 or T 2 procedure described in paragraphs 1 to 9 shall be simplified on request. On receipt of a request, the competent authorities, in the countries where the airline is established, shall notify the other countries of the airports of departure and destination situated in their respective territories which are connected by data-exchange technology. Provided no objection is received within two months of the date of notification the competent authorities, under the provisions of Article 6 of the Convention, shall authorize the simplified procedure described in subparagraph (c). This authorization shall be valid in all countries concerned and shall apply to T 1 and T 2 operations between the airports referred to in the authorization. (b) The simplified procedure provided for in subparagraph (c) shall be granted only to airlines: - who operate a significant number of flights between the countries, - who frequently consign and receive goods, - whose written and data exchange records enable the competent authorities to verify their operations at departure and destination, - who have not committed serious or repeated infringements of customs or tax legislation, - who make all records available to the competent authorities; - who undertake to be completely accountable to the competent authorities in meeting their obligations and accounting for and resolving all discrepancies and irregularities. (c) The simplification shall apply as follows: - the airline shall keep evidence of the status of all consignments in its commerical records, - the manifest at the airport of departure which is transmitted by data exchange technology shall become the manifest at the airport of destination, - the airline shall indicate the appropriate status T 1, T 2, TE (equivalent to T 2 ES), TP (equivalent to T 2 PT), and C (equivalent to T 2L) against each item on the manifest, - the T 1 or T 2 procedure shall be considered as discharged when the data exchange manifest is made available to the competent authorities at the airport of destination and the goods have been presented to them, - a print of the data exchange manifest shall be presented on request to the competent authorities at the airports of departure and destination, - the competent authorities at the airport of departure shall carry out systems audit checks a posteriori based on a level of perceived risk analysis, - the competent authorities at the airport of destination shall carry out systems audit checks based on a level of perceived risk analysis and if necessary send details of data-exchange manifests to the competent authorities at the airport of departure for verification, - the airline shall be responsible for identifying and notifying all discrepancies and irregularities found at the airport of destination to the competent authorities, - the competent authorities at the airport of destination shall, after a reasonable time, notify all outstanding discrepancies and irregularities to the competent authorities at the airport of departure, - these irregularities and discrepancies may be resolved under procedures to be agreed with the airlines and the competent treaties at destination and departure. Article 53Where in accordance with Article 39 (1) of Appendix I the T 1 or T 2 procedure is used for goods transported by air from an airport of a Contracting Party, the provisions of Article 52 shall not preclude the use by any person concerned of the T 1 or T 2 procedures laid down in Appendix I. In such a case, the procedures laid down by Article 52 shall not apply. CHAPTER II TRANSPORT BY SEAArticles 54 and 55(This Appendix does not contain Articles 54 and 55.)Article 561. If, in accordance with Article 40 of Appendix I, the T 1 or T 2 procedure is used for goods transported by sea from a port of a country, the competent authorities of the countries may, at the request of the shipping companies concerned and subject to the conditions laid down in paragraphs 2 to 9, simplify the T 1 or T 2 procedures laid down in Appendix I by authorizing the manifest relating to these goods to be used as a T 1 or T 2 declaration or document. 2. On receipt of a request, the competent authorities in the country where the shipping company is established shall notify other countries of the intended ports of departure and destination situated in their territories. Provided no objection is received within two month of the date of notification the competent authorities shall authorize the shipping company concerned. The authorization shall be valid in all countries concerned as a bilateral or multilateral agreement referred to in Article 6 of the Convention. Where such authorization is not given the T 1 or T 2 procedure specified in Appendix I shall apply. The provisions of this Article do not exclude the possibility for any person concerned, including shipping companies which qualify for such an authorization to use the T 1 or T 2 procedures defined in Appendix I where appropriate. 3. The authorization referred to in paragraph 1 shall only be granted to shipping companies: - whose records enable the competent authorities to monitor their activities, - which have not committed any serious or repeated customs or tax offences, - which use manifests: - the layout of which provides for, at least, the name and full address of the shipping company concerned, the identity of the ship, place of loading, place of unloading, a reference to the bill of lading, and for each consignment the number, description and marks and numbers of packages, the description of the goods, the gross mass in kilogrammes and, if applicable, the identifying numbers of containers, - which can easily be understood and controlled by the competent authorities, - which can be presented, duly completed and signed, to the competent authorities before the departure of the vessels to which they refer. 4. The authorization referred to in paragraph 1 is to stipulate that where the transport operation relates at the same time to goods which must move under the T 1 and T 2 procedures, such goods shall be listed on separate manifests. 5. The manifest or manifests referred to in paragraphs 1 and 3 shall incorporate an endorsement dated and signed by the shipping company identifying them as a T 1 or T 2 declaration. Thus completed and signed, the manifest or manifests shall be treated as equivalent to a T 1 declaration or T 2 declaration, as the case may be. 6. A shipping company which transports goods accompanied by the manifests referred to in paragraphs 1 to 4 shall, in respect of the transport operation in question, be the principal. 7. Save where the shipping company has the status of an authorized consignor, within the meaning of Article 103, the manifests referred to in paragraphs 1 to 4 shall be presented at least in duplicate for authentication to the competent authorities at the port of departure, who shall retain a copy thereof. 8. The manifests provided for in paragraphs 1 to 4 shall be presented for authentication to the competent authorities at the port of destination. Those authorities shall retain one copy of the manifests in order that the goods may be made subject to customs supervision, if necessary. 9. Without prejudice to the provisions of paragraph 8, the competent authorities of the port of destination may, for purposes of control, require production of manifests and bills of lading covering any goods discharged in the port. 10. The competent authorities at the port of destination shall transmit monthly to the competent authorities at the port of departure a list, established by the shipping companies or their representatives, of manifests provided for in paragraphs 1 to 4 which were presented during the previous month. The list must be authenticated by the competent authorities at the port of destination. The description of each manifest in this list shall be carried out on the following basis: - reference number of manifest, - name (abbreviated if necessary) of the shipping company which transported the goods, - date of sea transport. Where there are irregularities noted as regards the contents of manifests in this list, the office of destination shall inform the office of departure referring in particular to the bills of lading covering those goods which are the subject of irregularities. 11. (a) In the cases of international shipping companies which are either incorporated in, or have an established regional office in the territories of the Contracting Parties and who fulfil the conditions of subparagraph (b), the T 1 or T 2 procedure described in paragraphs 1 to 10 may be simplified further on request. On receipt of a request, the competent authorities in the country where the shipping company is established shall notify the other countries on the intended ports of departure and destination which are situated in their respective territories. Provided no objection is received within two months of the date of notification the competent authorities, under the provisions of Article 6 of the Convention, shall authorize the simplified procedure described in subparagraph (c). This authorization shall be valid in all countries concerned and shall apply to T 1 and T 2 operations between the ports referred to in the authorization. (b) The simplified procedure provided for in subparagraph (c) shall be granted only to shipping companies: - who are authorized to use manifests in accordance with the provisions of this Article, - who operate a significant number of regular voyages between the countries on approved routes, - who frequently consign and receive goods, and- who undertake to be completely accountable to the competent authorities in meeting their obligations and accounting for and resolving all discrepancies and irregularities. (c) The simplification shall apply as follows: - the shipping company shall keep evidence of the status of all consignments in its commercial records and copies of the manifests, - the shipping company may use a single manifest and shall indicate the appropriate status T 1, T 2, TE (equivalent to T 2 ES) TP (equivalent to T 2 PT) and C (equivalent to T 2L) against each item on the manifest, - the T 1 or T 2 procedure shall be considered as discharged on presentation of the manifests and the goods to the competent authorities at the port of destination, - the competent authorities at the port of departure shall carry out systems audit checks a posteriori based on a level of perceived risk analysis, - the competent authorities at the port of destination shall carry out systems audit checks based on a level of perceived risk analysis and, if necessary, send details of manifests to the competent authorities at the port of departure for verification, - the shipping company shall be responsible for identifying and notifying all discrepancies and irregularities found at the port of destination to the competent authorities, - the competent authorities at the port of destination shall notify all discrepancies and irregularities to the competent authorities at the port of departure. Article 57(This Appendix does not contain an Article 57.)CHAPTER III TRANSPORT BY PIPELINEArticle 581. If, in accordance with the provisions of Article 39 (2) of Appendix I, the T 1 or T 2 procedure is used, the formalities relating to this procedure shall be adopted in accordance with the provisions of paragraphs 2 to 5 for goods transported by pipeline. 2. Goods transported by pipeline shall be deemed to be placed under the T 1 or T 2 procedure: - on entry into the customs territory of one Contracting Party for those goods which enter that territory by pipeline, - on placing into the pipeline system for those goods which are already within the customs territory of a Contracting Party. Where necessary the status of the goods shall be duly established in accordance with the provisions of Title III. 3. For the goods referred to in paragraph 2, the operator of the pipeline situated in the country through the territory of which the goods enter the territory of the Contracting Parties or the operator of the pipeline situated in the country in which the movement starts, shall be the principal. 4. For the purposes of the application of Article 11 (2) of Appendix I, the operator of a pipeline situated in a country through the territory of which the goods are transported by a pipeline shall be regarded as the carrier. 5. Without prejudice to the provisions of paragraph 8, the T 1 or T 2 operation shall be regarded as concluded when the goods transported by pipeline arrive at the installations of the consignees or are accepted into the distribution network of a consignee and are entered into his records. 6. When goods are transported by pipeline between two Contracting Parties under the T 1 or T 2 procedure in accordance with the provisions of paragraph 2 and in the course of the movement, cross the territory of a Contracting Party where the T 1 or T 2 procedure is not used for transport by pipeline, the T 1 or T 2 procedure relating to the goods shall be suspended during the crossing of the territory. 7. When goods are transported by pipeline from a Contracting Party where the T 1 or T 2 procedure is not used for transport by pipelines, to a destination in a Contracting Party where the procedure is used, the said procedure shall be considered to begin at the time when the goods enter the territory of the latter Contracting Party. 8. When goods are transported by pipeline from a Contracting Party where the T 1 or T 2 procedure is used for transport by pipelines, to a destination in a Contracting Party where the procedure is not used, the said procedure shall be considered to end at the time when the goods leave the territory of the Contracting Party which uses the T 1 or T 2 procedure. 9. The businesses involved in the carriage of the goods shall keep records and make them available to the competent authorities for the purposes of whatever controls it is considered necessary to make concerning T 1 or T 2 operations covered by paragraphs 2 to 4. 10. The Contracting Party which decides not to apply the T 1 or T 2 procedure for transport by pipeline shall inform the Commission of the European Communities. The Commission shall inform the other countries. TITLE VII Article 59(This Appendix does not contain an Article 59.)TITLE VIII PROVISIONS CONCERNING FORMS OTHER THAN THE SINGLE ADMINISTRATIVE DOCUMENTType and colour of paper Article 601. The paper used for the forms for loading lists (Annex I), transit advice notes (Annex II) and receipts (Annex III) shall be dressed for writing purposes and weigh at least 40 g/m2 ; its strength shall be such that in normal use it does not easily tear or crease. 2. The paper used for the flat-rate guarantee voucher (Annex IX) shall be free of mechanical pulp, dressed for writing purposes and weigh at least 55 g/m2. The paper shall have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. 3. The paper used for the guarantee certificate (Annex VII) forms shall be free of mechanical pulp and weigh not less than 100 g/m2. It shall have a guilloche pattern background on both sides so as to reveal any falsification by mechanical or chemical means. Printing of such background shall be in green. 4. The paper referred to in paragraphs 1, 2 and 3 shall be white, except for the loading lists referred to in Article 17 (2), for which the colour of the paper shall be left to the choice of the user. Size of forms Article 61The sizes of the forms shall be: (a) 210 Ã  297 mm for the loading list, a tolerance in the length of 5 or +8 mm being allowed; (b) 210 Ã  148 mm for the transit advice note, and the guarantee certificate; (c) 148 Ã  105 mm for the receipt and flat-rate guarantee voucher. Languages to be used Article 62The declarations and documents shall be drawn up in one of the official languages of the Contracting Parties which is acceptable to the competent authorities of the country of departure. This provision shall not apply to flat-rate guarantee vouchers. The competent authorities of another country in which the declarations and the documents must be produced may, as necessary, require a translation into the official language, or one of the official languages, of that country. The language to be used for the guarantee certificate shall be designated by the competent authorities of the country responsible for the guarantee office. Printing of forms and their completion Article 631. The flat-rate guarantee vouchers shall show the name and address of the printer or a mark enabling the printer to be identified. The flat-rate guarantee vouchers shall be serially numbered as a means of identification. 2. Contracting Parties shall be responsible for printing or arranging the printing of the guarantee certificates. Each certificate shall be numbered for purposes of identification. 3. Forms for guarantee certificates and flat-rate guarantee vouchers shall be completed using a typewriter or other mechanographical or similar process. 4. Loading lists, transit advice notes and receipts may be completed using a typewriter or other mechanographical or similar process, or legibly in manuscript; in the latter case they shall be completed in ink and in block letters. 5. N ° erasures or alterations shall be made. Amendments shall be made by striking out the incorrect particulars and, where appropriate, adding those required. Any such amendments shall be initialled by the person making the amendment and authenticated by the competent authorities. TITLE IX Article 64 to 71(This Appendix does not contain Articles 64 to 71.)TITLE X SIMPLIFIED PROCEDURESCHAPTER I TRANSIT PROCEDURES FOR THE CARRIAGE OF GOODS BY RAILSection 1 General provisions relating to carriage by railField of application Article 72The formalities under the T 1 and T 2 procedure shall be simplified in accordance with Articles 73 to 84, 100 and 101 for the carriage of goods by railway companies under cover of a consignment note CIM and express parcels hereinafter referred to as consignment note CIM. Legal force of documents used Article 73The Consignment Note CIM shall be treated as equivalent to a T 1 or T 2 declaration or document as the case may be. Control of records Article 74The railway company of each country shall make available to the competent authorities of their country for purposes of control the records held at their accounting offices. The principal Article 751. The railway company which accepts the goods for carriage accompanied by a consignment note CIM serving as a T 1 or T 2 declaration or document shall be the principal as regards such operation. 2. The railway company of the country through whose territory the goods enter the territory of the Contracting Parties shall be the principal as regards operations in respect of goods accepted for carriage by the railways of a third country. Label Article 76The railway companies shall ensure that consignments carried under the T 1 or T 2 procedure are identified by labels bearing a pictogram, a specimen of which is shown in Annex XIV. The labels shall be affixed to the consignment note CIM and to the relevant railway wagon in the case of a full load or, in other cases, to the package or packages. Modification of the contract of carriage Article 77Where the contract of carriage is modified so that: - a carriage operation which was to end outside the territory of a Contracting Party ends within the territory of that Contracting Party, - a carriage operation which was to end within the territory of a Contracting Party ends outside the territory of that Contracting Party, the railway companies shall not perform the modified contract without the prior agreement of the office of departure. In all other cases, the railway companies may perform the modified contract; they shall forthwith inform the office of departure of the modification made. Movement of goods between Contracting Parties Customs status of goods: use of the consignment note CIM Article 781. The consignment note CIM shall be produced at the office of departure in the case of a carriage operation to which the T 1 or T 2 procedure applies and which starts and is to end within the territory of the Contracting Parties. 2. When goods move from one point to another point in the Community through the territory of one or more EFTA countries the office of departure shall clearly enter in the box reserved for customs on sheets 1, 2, and 3 of the consignment note CIM: - the symbol T 1, where the goods are moving under the T 1 procedure, - the symbol T 2, T 2 ES or T 2 PT according to the circumstances, where the affixing of these symbols is obligatory under Community provisions. The symbol T 2 or T 2 ES or T 2 PT shall be authenticated by the application of the stamp of the office of departure. 3. When goods move on departure from the Community to a destination in an EFTA country, the office of departure shall clearly enter in the box reserved for customs on sheets 1, 2 and 3 of the consignment note CIM: - the symbol T 1, where the goods are moving under the T 1 procedure, - the symbol T 2 ES or T 2 PT according to the circumstances, where the goods are moving under the T 2 ES or T 2 PT procedure. The symbol T 2 ES or T 2 PT shall be authenticated by the application of the stamp of the office of departure. 4. Except in the cases referred to in paragraphs 2 and 3, goods which move from one point to another point in the Community through the territory of one or more EFTA countries and goods which move on departure from the Community to a destination in an EFTA country shall be placed, under conditions which shall be laid down by each Member State of the Community, for the whole of the journey from the station of departure to the station of destination under the T 2 procedure without production at the office of departure of the consignment note CIM in respect of the goods. Where goods move from one point to another point in the Community through the territory of one or more EFTA countries, there is no need to affix the lables referred to in Article 76. 5. Goods, the carriage of which begins in an EFTA country shall be considered as moving under the T 1 procedure. If, however,, the goods are to move under the T 2 procedure in accordance with the provisions of Article 2 (3) (b) of the Convention, the office of departure shall indicate on sheet 3 of the consignment note CIM that the goods to which the document refers are carried under the T 2 procedure; the symbol T 2 shall accordingly be clearly shown in box 25 together with the stamp of the office of departure and the signature of the responsible official. In the case of goods moving under the T 1 procedure the symbol T 1 need not be entered on the document. 6. All copies of the consignment note CIM shall be returned to the party concerned. 7. Each EFTA country may provide that goods moving under the T 1 procedure be carried under the T 1 procedure without requiring the consignment note CIM to be presented at the office of departure. 8. For the goods referred to in paragraphs 2, 3 and 5, the office for the station of destination shall act as the office of destination. If, however, the goods are released for free circulation or placed under another procedure at an intermediate station, the office responsible for that station shall act as the office of destination. In the case of goods which move from one point to another point in the Community through the territory of one or more EFTA countries under the conditions referred to in paragraph 4 no formalities need be carried out at the office of destination. Identification measures Article 79As a general rule and having regard to the identification measures applied by the railway companies, the office of departure shall not seal the means of transport or the packages. Use of sheets of the consignment note CIM Article 801. Except in the case where goods move from one point to another point in the Community through the territory of one or more EFTA countries, the railway company of the country responsible for the office of destination shall forward to the latter sheets 2 and 3 of the consignment note CIM. 2. The office of destination shall forthwith return sheet 2 to the railway company after stamping it and shall retain sheet 3. Carriage of goods to or from third countries Carriage to third countries Article 811. Articles 78 and 79 shall apply to a carriage operation which starts within the territory of the Contracting Parties and is to end outside the territory of the Contracting Parties. 2. The customs office for the frontier station through which the goods in transit leave the territory of the Contracting Parties shall act as office of destination. 3. N ° formalities need be carried out at the office of destination. Carriage from third countries Article 821. The customs office for the frontier station through which the goods enter the territory of the Contracting Parties shall act as office of departure for a carriage operation which starts outside the territory of the Contracting Parties and is to end within the territory of the Contracting Parties. N ° formalities need be carried out at the office of departure. 2. The office for the station of destination shall act as office of destination. If, however, the goods are released for free circulation or placed under another customs procedure at an intermediate station, the customs office for that station shall act as the office of destination. The formalities prescribed by Article 80 shall be carried out at the office of destination. Carriage in transit through the territory of the Contracting Parties Article 831. The customs offices which are to act as office of departure and office of destination for a carriage operation which starts and is to end outside the territory of the Contracting Parties shall be as laid down in Articles 82 (1) and 81 (2) respectively. 2. N ° formalities need be carried out at the offices of departure or destination. Customs status of goods from third countries or in transit Article 84Goods which are carried under the provisions of Articles 82 (1) or 83 (1) shall be considered to be moving under the T 1 procedure unless the Community status of those goods is established in accordance with the provisions of Title III. Section 2 Provisions relating to goods carried in large containersField of application Article 85The formalities under the T 1 or T 2 procedure shall be simplified in accordance with Articles 86 to 101 for the carriage of goods which the railway companies effect by means of large containers, using transport undertakings as intermediaries and making use of transfer notes referred to for the purposes of this Appendix as TR transfer note. Such operations shall, where appropriate, include the dispatch of consignments by transport undertakings using modes of transport other than rail, in the country of consignment to the railway station of departure in that country and in the country of destination from the railway station of destination in that country and any transport by sea in the course of the movement between these two stations. Definitions Article 86For the purposes of Articles 85 to 101: 1. transport undertaking means an undertaking constituted by the railway companies as a corporate entity of which they are members, such undertaking being set up for the purpose of carrying goods by means of large containers under cover of TR transfer notes; 2. large container means a device for the carriage of goods that is: - permanent in nature, - specially designed to facilitate the carriage of goods, without intermediate reloading, by one or more modes of transport, - designed for easy attachment and/or handling, - designed in such a way that it can be properly sealed where the application of Article 94 requires this, - of a size such that the area bounded by the four lower external angles is not less than 7 m 2. 3. TR transfer note means the document which comprises the contract of carriage by which the transport undertaking arranges for one or more large containers to be carried from a consignor to a consignee in international transport. The TR transfer note shall be serially numbered in the top right-hand corner to enable it to be identified. This number shall be made up of eight digits preceded by the letters TR. 1: sheet for the head office of the transport undertaking; 2: sheet for the national representative of the transport undertaking at the station of destination; 3A: sheet for customs; 3B: sheet for the consignee; 4: sheet for the head office of the transport undertaking; 5: sheet for the national representative of the transport undertakings at the station of departure; 6: sheet for the consignor. Each sheet of the TR transfer note, with the exception of sheet 3A, shall have a green band approximately four centimetres wide along its right-hand edge. 4. List of large containers, hereinafter referred to as list, means the document attached to a TR transfer note, of which it forms an integral part and which is intended to cover the consignment of several large containers from the same station of departure to the same station of destination, at which station the customs formalities are carried out. The list shall be produced in the same number of copies as the TR transfer note to which it relates. The number of lists shall be shown in the box at the top right-hand corner of the TR transfer note provided for indicating the number of lists. Moreover, the serial number of the appropriate TR transfer note shall be entered in the top right-hand corner of each list. Legal force of document used Article 87The TR transfer note used by the transport undertaking shall be treated as equivalent to a T 1 or T 2 declaration or document, as the case may be. Control of records - Information to be supplied Article 881. In each country the transport undertaking shall, for purposes of control, make available to the competent authorities through the medium of its national representative or representatives the records held at its accounting office or offices or at those of its national representative or representatives. 2. At the request of the competent authorities, the transport undertaking or its national representative or representatives shall communicate to them forthwith any documents, accounting records or information relating to carriage operations already completed or still being undertaken of which those authorities consider they should be informed. 3. Where, in accordance with Article 87, TR transfer notes are treated as equivalent to T 1 or T 2 declarations or documents, the transport undertaking or its national representative or representatives shall inform: (a) the office of destination of any TR transfer note, sheet 1 of which has been sent to it without a customs stamp; (b) the office of departure of any TR transfer note, sheet 1 of which has not been returned to it and in respect of which it has been unable to ascertain that the consignment has either been correctly presented to the customs office of destination or been exported from the territory of the Contracting Parties to a third country pursuant to Article 96. The principal Article 891. For the carriage of goods as referred to in Article 85 accepted by the transport undertaking in a country, the railway company of that country shall be the principal. 2. For the carriage of goods as referred to in Article 85 accepted by the transport undertaking in a third country, the railway company of the country by way of which the goods enter the territory of the Contracting Parties shall be the principal. Customs formalities during carriage by means other than rail Article 90Where customs formalities have to be carried out during carriage by means other than rail to the station of departure or from the station of destination, only one large container may be covered by each TR transfer note. Label Article 91The transport undertaking shall ensure that consignments carried under the T 1 or T 2 procedure are identified by labels bearing a pictogram, a specimen of which is shown in Annex XIV. The labels shall be affixed to the TR transfer note and to the large container or containers concerned. Modification of the contract of carriage Article 92Where a contract of carriage is modified so that: - a carriage operation which was to end outside the territory of a Contracting Party ends within the territory of that Contracting Party, - a carriage operation which was to end within the territory of a Contracting Party ends outside that Contracting Party, the transport undertaking shall not perform the modified contract without the prior agreement of the office of departure. In all other cases, the transport undertaking may perform the modified contract; it shall forthwith inform the office of departure of the modification made. Movement of goods between Contracting Parties Customs status of goods-list Article 931. Where a carriage operation to which the T 1 or T 2 procedure applies starts and is to end within the territory of the Contracting Parties, the TR transfer note shall be produced at the office of departure. 2. When goods move from one point to another point in the Community through the territory of one or more EFTA countries the office of departure shall clearly enter in the box reserved for customs on sheets 2, 3A and 3B of the TR transfer note: - the symbol T 1, where the goods are moving under the T 1 procedure, - the symbol T 2, T 2 ES or T 2 PT according to the circumstances, where the affixing of these symbols is obligatory under Community provisions. The symbol T 2 or T 2 ES or T 2 PT shall be authenticated by the application of the stamp of the office of departure. 3. When goods move on departure from the Community to a destination in an EFTA country, the office of departure shall clearly enter in the box reserved for customs on sheets 2, 3A and 3B of the TR transfer note: - the symbol T 1, where the goods are moving under the T 1 procedure, - the symbol T 2 ES or T 2 PT according to the circumstances, where the goods are moving under the T 2 ES or T 2 PT procedure. The symbol T 2 ES or T 2 PT shall be authenticated by the application of the stamp of the office of departure. 4. Except in the cases referred to in paragraphs 2 and 3, goods which move from one point to another point in the Community through the territory of one or more EFTA countries and goods which move on departure from the Community to a destination in an EFTA country shall be placed, under conditions which shall be laid down by each Member State of the Community, for the whole of the journey under the T 2 procedure without production at the office of departure of the TR transfer note in respect of the goods. Where goods move from one point to another point in the Community through the territory of one or more EFTA countries there is no need to affix the labels referred to in Article 91. 5. Goods, the carriage of which begins in an EFTA country shall be considered as moving under the T 1 procedure. If, however, the goods are to move under the T 2 procedure in accordance with the provisions of Article 2 (3) (b) of the Convention the office of departure shall indicate on sheet 3A of the TR transfer note that the goods to which the document refers are carried under the T 2 procedure; the symbol T 2 shall accordingly be clearly shown in the box for customs use of sheet 3A of the TR transfer note together with the stamp of the office of departure and the signature of the responsible official. In the case of goods moving under the T 1 procedure the symbol T 1 need not be entered on the document. 6. Where a TR transfer note relates at the same time to containers containing goods moving under the T 1 procedure and containers containing goods moving under the T 2 procedure, the office of departure shall enter in the box reserved for customs of sheets 2, 3A and 3B of the TR transfer note separate references to the container(s), depending upon the type of goods which they contain, and shall enter the symbol T 1 and the symbol T 2, T 2 ES or T 2 PT, respectively, alongside the reference to the corresponding container(s). 7. Where, in the case referred to in paragraph 3, list of large containers are used, separate lists shall be completed for each category of containers and the reference thereto shall be indicated by entering in the box reserved for customs of sheets 2, 3A and 3B of the TR transfer note, the serial number(s) of the list(s) of the large container(s). The symbol T 1 or the symbol T 2 ES or T 2 PT shall be entered alongside the serial number(s) of the list(s) according to the category of containers to which they relate. 8. All sheets of the TR transfer note shall be returend to the party concerned. 9. Each EFTA country may provide that goods moving under the T 1 procedure be carried under the T 1 procedure without requiring the TR transfer note to be presented at the office of departure. 10. For the goods referred to in paragraphs 2, 3 and 5, the TR transfer note shall be produced to the office of destination where the goods are to be entered for free circulation or to another customs procedure. In the case of goods which move from one point to another point in the Community through the territory of one or more EFTA countries under the conditions referred to in paragraph 4 no formalities need be carried out at the office of destination. Identification measures Article 94Identification of goods shall be ensured in accordance with the provisions of Article 11 of the Convention. However, where identification measures are taken by the railway companies, the office of departure shall not normally seal the large containers. If seals are affixed, the space reserved for customs use of sheets 3A and 3B of the TR transfer note shall be endorsed accordingly. Use of sheets of TR transfer note Article 951. Except in the case where goods move from one point to another point in the Community through the territory of one or more EFTA countries, the transport undertaking shall deliver to the office of destination sheets 1, 2 and 3A of the TR tansfer note. 2. The office of destination shall forthwith return sheets 1 and 2 to the transport undertaking after stamping them and shall retain sheet 3A. Carriage of goods to or from third countries Carriage to third countries Article 961. Where a carriage operation starts within the territory of the Contracting Parties and is to end outside the territory of the Contracting Parties, Article 93 (1) to (9) and Article 94 shall apply. 2. The customs office responsible for the frontier station through which the goods leave the territory of the Contracting Parties shall act as the office of destination. 3. N ° formalities need be carried out at the office of destination. Carriage from third countries Article 971. Where a carriage operation starts outside the territory of the Contracting Parties and is to end within the territory of the Contracting Parties, the customs office responsible for the frontier station through which the goods enter the territory of the Contracting Parties shall act as the office of departure. N ° formalities need be carried out at the office of departure. 2. The office to which the goods are presented shall act as the office of destination. The formalities provided for in Article 95 shall be carried out at the office of destination. Carriage in transit through the territory of the Contracting Parties Article 981. Where a carriage operation starts and is to end outside the territory of the Contracting Parties, the customs offices which are to act as the office of departure and the office of destination shall be those referred to in Article 97 (1) and Article 96 (2) respectively. 2. N ° formalities need be carried out at the offices of departure or of destination. Customs status of goods from third countries or in transit Article 99Goods which are carried under Articles 97 (1) or 98 (1) shall be considered as moving under the T 1 procedure unless the Community status of the goods concerned is established in accordance with the provisions of Title III. Section 3 Other provisionsLoading lists Article 1001. The provisions of Articles 23 to 26 shall apply to loading lists which accompany the consignment note CIM or the TR transfer note. The number of such lists shall be shown in the box reserved for particulars of accompanying documents on the consignment note CIM or the TR transfer note, whichever is produced. In addition, the loading list shall include the wagon number to which the consignment note CIM refers or, where appropriate, the container number of the container containing the goods. 2. In the case of transport operations beginning within the territories of the Contracting Parties comprising at the same time goods moving under the T 1 procedure and goods moving under the T 2 procedure, separate loading lists shall be used; in the case of goods carried in large containers under cover of TR transfer notes, such separate lists shall be completed for each large container which contains both categories of goods. The serial number of the loading lists relating to each of the two categories of goods shall be inserted in the box reserved for the description of goods on either the consignment note CIM or the TR transfer note, whichever is produced. 3. In the circumstances referred to in paragraphs 1 and 2 and for the purposes of the procedures provided for in Articles 72 to 101, the loading lists accompanying the consignment note CIM or the TR transfer note shall form an integral part thereof and shall have the same legal effects. The original of such loading lists shall bear the stamp of the station of dispatch. Section 4 Scope of the normal procedures and the simplified procedures - combined road rail transportArticle 1011. The provisions of Articles 72 to 100 shall not preclude the use of the procedures laid down in Appendix I. The provisions of Articles 74 and 76 or 88 and 91 shall nevertheless apply. 2. In the cases referred to in paragraph 1, a reference to the T 1 or T 2 document(s) used shall be clearly entered in the box reserved for particulars of accompanying documents at the time when the consignment note CIM or the TR transfer note is filled in. That reference shall specify the type, office of issue, date and registration number of each document used. In addition, sheet 2 of the consignment note CIM or sheets 1 and 2 of the TR transfer note shall be authenticated by the railway company responsible for the last railway station involved in the T 1 or T 2 operation. This company shall authenticate the document after ascertaining that carriage of the goods is covered by the transit document or documents referred to. Where the T 1 or T 2 operations referred to in paragraph 1 and in the first subparagraph of this paragraph end in an EFTA country, that country may stipulate that sheet 2 of the consignment note CIM or sheets 1 and 2 of the TR transfer note shall be produced at the customs office responsible for the last station involved in the T 1 or T 2 operation. That customs office shall stamp the sheet after ascertaining that carriage of the goods is covered by the transit document or documents referred to. 3. Where a T 1 or T 2 operation is effected under cover of a TR transfer note in accordance with Articles 85 to 99, the consignment note CIM used for the operation shall be excluded from the scope of Articles 72 to 84, and 101 (1) and (2). The consignment notes CIM shall bear a clear reference to the TR transfer note in the box reserved for particulars of accompanyning documents. That reference shall include the words TR transfer note followed by the serial number. 4. Where a consignment of goods being carried by combined road-rail transport under cover of one or more T 1 or T 2 documents is accepted by the railways in a rail terminal and is loaded on wagons, the railway authorities shall assume liability for payment of duties and other charges where offences for irregularities occur during the journey by rail, if there is no valid guarantee in the country where the offence or irregularity has occurred or is deemed to have occurred, and if it is not possible to recover such amounts from the principal. CHAPTER II SIMPLIFICATION OF FORMALITIES TO BE CARRIED OUT AT OFFICES OF DEPARTURE AND DESTINATION AND DURING TRANSITGeneral provisions Article 102The formalities relating to the T 1 or T 2 procedures shall be simplified in accordance with the provisions of this chapter. Formalities at the office of departure The authorized consignor Article 103The competent authorities of each country may authorize any person who fulfils the conditions laid down in Article 104 and who intends to carry out T 1 or T 2 operations (hereinafter referred as the authorized consignor) not to present at the office of departure either the goods concerned or the T 1 or T 2 declaration in respect thereof. Conditions of the authorization Article 1041. The authorization provided for in Article 103 shall be granted only to persons: (a) who frequently consign goods; (b) whose records enable the competent authorities to verify their operations; (c) who, where a guarantee is required under the T 1 or T 2 procedure, provide a comprehensive guarantee; and(d) have not committed serious or repeated infringements of customs or tax legislation. 2. Competent authorities may withdraw the authorization where the authorized consignor no longer fulfils the conditions laid down in paragraph 1 or fails to observe the conditions laid down in this chapter or in the authorization. Contents of the authorization Article 105The authorization issued by the competent authorities shall specify in particular: (a) the competent office or offices which are authorized offices of departure for consignments; (b) the period within which, and the procedure by which, the authorized consignor is to inform the office of departure of the consignments to be sent, in order that the office may carry out any necessary controls before the departure of the goods; (c) the period within which the goods must be presented at the office of destination; and(d) the identification measures to be taken. To this end the competent authorities may prescribe that the means of transport or the package or packages shall bear special seals, accepted by the customs authorities and affixed by the authorized consignor. Authentication in advance Article 1061. The authorization shall stipulate that the box reserved for the office of departure on the front of the T 1 or T 2 declaration form: (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office; or(b) be stamped by the authorized consignor with a special metal stamp approved by the competent authorities and conforming to the specimen in Annex XV. The imprint of the stamp may be preprinted on the forms where the printing is entrusted to a printer approved for that purpose. The authorized consignor shall complete that box by indicating the date of consignment of the goods and shall allocate to the declaration a number in accordance with the rules laid down to that effect in the authorization. 2. The competent authorities may prescribe the use of forms bearing a distinctive mark as a means of identification. Formalities upon departure of goods Article 1071. The authorized consignor shall, not later than the time of dispatching the goods, enter on the front of copies 1 and 4 of the duly completed T 1 or T 2 declaration in the box Control by office of departure particulars of the period within which the goods must be presented at the office of destination and of the identification measures applied and one of the following endorsements: - Procedimiento simplificado- Forenklet procedure- Vereinfachtes Verfahren- Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡Ã ³Ã ¡- Simplified procedure- ProcÃ ©dure simplifiÃ ©e- Procedura semplificata- Vereenvoudigde regeling- Procedimento simplificado- Yksinkertaistettu menettely- Einfoelduae afgreiaesla- Forenklet prosedyre- Foerenklat foerfarande. 2. After dispatch of the goods, copy 1 shall be sent without delay to the office of departure. The competent treaties may provide, in the authorization, that copy 1 be sent to the office of departure as soon as the T 1 or T 2 declaration is completed. The other copies shall accompany the goods in accordance with the conditions laid down in Appendix I. 3. Where the competent authorities of the country of departure carry out a control on the departure of a consignment, they shall record the fact in the box Control by office of departure on the front of copies 1 and 4 of the T 1 or T 2 declaration. The principal Article 108The T 1 or T 2 declaration, duly completed and endorsed as specified in Article 107 (1), shall be treated as equivalent to a T 1 document or a T 2 document, as the case may be, and the authorized consignor who signed the declaration shall be the principal. Waiver of signature Article 1091. The competent authorities may authorize the authorized consignor not to sign T 1 or T 2 declarations bearing the special stamp referred to in Annex IV and drawn up by an electronic or automatic data-processing system. Such authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is the principal for all T 1 or T 2 operations effected under cover of T 1 or T 2 documents bearing the special stamp. 2. T 1 or T 2 documents drawn up in accordance with paragraph 1 shall contain in the box reserved for in the principal's signature one of the following endorsements: - Dispensa de firma- Fritaget for underskrift- Freistellung von der Unterschriftsleistung- AEaaÃ ­ Ã ¡Ã °Ã ¡Ã ©Ã ´aassÃ ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡oeÃ - Signature waived- Dispense de signature- Dispensa dalla firma- Van ondertekening vrijgesteld- Dispensada a assinatura. - Vapautettu allekirjoituksesta- Undanbegio undirskrift- Fritatt for underskrift- Befriad fraan underskriftLiability of the authorized consignor Article 1101. The authorized consignor shall: (a) comply with the provisions of this chapter and of the conditions of the authorization; (b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the office of departure or the imprint of the special stamp. 2. In the event of the misuse by any person of forms stamped in advance with the stamp of the office of departure or with the special stamp, the authorized consignor shall be liable, without prejudice to any criminal proceedings, for the payment of duties and other charges payable in a particular country in respect of goods carried under cover of such forms unless he can satisfy the competent authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b). Formalities at the office of destination The authorized consignee Article 1111. The competent authorities of each country may dispense with presentation at the office of destination of goods transported under a T 1 or T 2 procedure where the goods are intended for a person who fulfils the conditions laid down in Article 112 (hereinafter referred to as the authorized consignee) previously authorized by the customs authorities of the country responsible for the office of destination. 2. In the case referred to in paragraph 1, the principal shall have fulfilled his obligations under the provisions of Article 11 (a) of Appendix I when the copies of the T 1 or T 2 document which accompanied the consignment, together with the goods intact, have been delivered within the prescribed period of the authorized consignee at his premises or at the places specified in the authorization, the identification measures having been duly observed. 3. The authorized consignee shall at the request of the carrier issue a receipt in respect of each consignment delivered under the conditions laid down in paragraph 2 stating that the document and the goods have been delivered. Conditions of the authorization Article 1121. The authorization referred to in Article 111 shall be granted only to persons: (a) who frequently receive consignments subject to T 1 or T 2 procedures; (b) whose records enable the competent authorities to verify the operations; and(c) who have not committed serious or repeated infringements of customs or tax legislation. 2. The competent authorities may withdraw the authorization where the authorized consignee no longer fulfils the conditions laid down in paragraph 1 or fails to comply with the requirements laid down in this Chapter and in the authorization. Contents of the authorization Article 1131. The authorization issued by the competent authorities shall specify in particular: (a) the office or offices which are authorized offices of destination for consignments which the authorized consignee receives; and(b) the period within which, and the procedures by which, the authorized consignee is to inform the office of destination of the arrival of the goods, so that that office may carry out any necessary controls upon arrival of the goods. 2. Without prejudice to Article 116, the competent authorities shall specify in the authorization whether any action by the office of destination is required before the authorized consignee may dispose of goods received. Obligations of the authorized consignee Article 1141. The authorized consignee shall in respect of consignments arriving at his premises or at the places specified in the authorization: (a) immediately inform the office of destination in accordance with the procedure laid down in the authorization of any excess quantities, shortages, substitutions or other irregularities such as broken seals; and(b) send without delay to the office of destination the copies of the T 1 or T 2 document which accompanied the consignment, indicating the date of arrival and the condition of any seals affixed. 2. The office of destination shall annotate appropriately such copies of the T 1 or T 2 document. Other provisions Controls Article 115The competent authorities may carry out upon authorized consignors and authorized consignees any controls they consider necessary. The said consignors and consignees shall provide all the necessary information and facilities for this purpose. Exclusion of certain goods Article 116The competent authorities of the country of departure or destination may exclude certain categories of goods from the facilities provided for in Articles 103 and 111. Special case of consignments by rail Article 1171. Where production of the T 1 or T 2 declaration at the office of departure is not required in respect of goods which are to be dispatched under cover of a consignment note CIM, or a TR tranfer note, in accordance with Articles 72 to 101, the competent authorities shall take the necessary measures to ensure that sheets 1, 2 and 3 of the consignment note CIM, or sheets 2, 3A and 3B of the TR transfer note bear the symbol T 1 or T 2, as the case may be. 2. Where goods carried under Articles 72 to 101 are intended for an authorized consignee, the competent authorities may provide that, by way of derogation from Article 111 (2) and Article 114 (1) (b), sheets 2 and 3 of the consignment note CIM, or sheets 1, 2 and 3A of the TR transfer note are to be delivered direct by the railway companies or by the transport undertaking to the office of destination. CHAPTER III SIMPLIFIED PROCEDURE FOR THE ISSUE OF THE DOCUMENT USED TO ESTABLISH THE COMMUNITY STATUS OF GOODSArticle 118The competent authorities of each country may authorize any person, hereinafter referred to as the authorized consignor, who satisfies the requirements laid down in Article 119 and who proposes to establish the Community status of goods by means of a T 2L document in accordance with Article 6, or by means of one of the documents stipulated in Article 9, hereinafter referred to as commercial documents, to use such documents without having to present it for authentication to the competent authorities of the country of departure. Conditions of the authorization Article 1191. The authorization provided for in Article 118 shall be granted only to persons: (a) who frequently consign goods; (b) whose records enable the competent authorities to monitor their operations; and(c) who have not committed serious or repeated infringements of customs or tax legislation. 2. The competent authorities may withdraw authorization where an authorized consignor no longer fulfils the conditions laid down in paragraph 1 or fails to comply with the requirements laid down in this Chapter or in the authorization. Contents of the authorization Article 1201. The authorization issued by the competent authorities shall specify in particular: (a) the office assigned to pre-authenticate the forms used in drawing up the documents concerned, as prescribed in Article 121 (1) (a); and(b) the manner in which the authorized consignor shall establish that those forms have been properly used. 2. The competent authorities shall specify the period within which and the manner in which the authorized consignor shall notify the competent office so that such office may carry out any necessary controls before departure of the goods. Authentication in advance and formalities upon departure Article 1211. The authorization shall stipulate that the front of the forms used in drawing up the commercial documents concerned or that box C (Office of departure) on the front of the forms used in drawing up the T 2L document and, if applicable, document(s) T 2L(a) must: (a) be stamped in advance with the stamp of the office referred to in Article 120 (1) (a) and be signed by an official of that office; or(b) be stamped by the authorized consignor with a special metal stamp approved by the competent authorities and conforming to the specimen in Annex XV. The imprint of the stamp may be preprinted on the forms if the printing is entrusted to a printing works approved for that purpose. 2. Not later than on consignment of the goods, the authorized consignor shall complete and sign the form. In addition, he shall enter in a clearly identifiable space on the commerical document used or in the box reserved for control by the office of departure of the T 2L document the name of the responsible office, the date of completion of the document, and one of the following endorsements: - Procedimiento simplificado- Forenklet procedure- Vereinfachtes Verfahren- Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡Ã ³Ã ¡- Simplified procedure- ProcÃ ©dure simplifiÃ ©e- Procedura semplificata- Vereenvoudigde regeling- Procedimento simplificado- Yksinkeraistettu menettely- Einfoelaeua afgreiaesla- Forenklet prosedyre- Foerenklat foerfarande. 3. The form, properly completed and endorsed as specified in paragraph 2 and signed by the authorized consignor, shall be treated as equivalent to a document certifying the Community status of the goods. Article 1221. The competent authorities may authorize the authorized consignor not to sign T 2L documents or the commerical documents used bearing the special stamp referred to in Annex XV and drawn up by an electronic or automatic data processing system. Such authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging his liability for the legal consequences arising from all T 2L documents or commercial documents issued bearing the special stamp. 2. The T 2L documents or the commercial documents drawn up in accordance with paragraph 1, shall contain in place of the authorized consignor's signature one of the following endorsements: - Dispensa de firma- Fritaget for underskrift- Freistellung von der Unterschriftsleistung- AEaaÃ ­ Ã ¡Ã °Ã ¡Ã ©Ã ´aaÃ ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã «Ã ±Ã ¡oeÃ - Signature waived- Dispense de signature- Dispensa dalla firma- Van ondertekening vrijgesteld- Dispensada a assinatura- Vapautettu allekirjoituksesta- Undanbegiae undirskrift- Fritatt for underskrift- Befriad fraan underskrift. Obligation to make a copy Article 123The authorized consignor shall make a copy of each commercial document or of each document T 2L issued under this chapter. The competent authorities shall specify the conditions under which the copy document shall be produced for purposes of control and retained for not less than two years. Controls upon the authorized consignor Article 124The competent authorities may carry out upon authorized consignors any controls they consider necessary. The said consignors shall furnish all the necessary information and facilities for this purpose. Liability of the authorized consignor Article 1251. The authorized consignor shall: (a) comply with the provisions of this chapter and of the authorization; and(b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the office referred to in Article 120 (1) (a), or of the special stamp. 2. In the event of the misuse by any person of forms which are intended for use in drawing up T 2L documents or commercial documents and which bear the imprint of the stamp of the office referred to in Article 120 (1) (a) or of the special stamp, then, without prejudice to any criminal proceedings, and unless he can satisfy the competent authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b), the authorized consignor shall be liable for the amount payable in respect of duties and other charges which are unpaid in any country in consequence of such misuse. Exclusion of certain goods Article 126The competent authorities of the exporting country may exclude certain categories of goods and types of traffic from the facilities provided for in this Chapter. TITLE XI Article 127 to 131(This Appendix does not contain Articles 127 to 131.) ANNEX I >TABLE> ANNEX II >START OF GRAPHIC>>END OF GRAPHIC> ANNEX III >START OF GRAPHIC>>END OF GRAPHIC> ANNEX IV SPECIMEN I COMMON TRANSIT PROCEDURE/COMMUNITY TRANSITCOMPREHENSIVE GUARANTEE(Comprehensive guarantee covering several transit operations under the Convention on a Common Transit Procedure/several Community transit operations under the relevant Community Regulations)I. Undertaking by the Guarantor1. The undersigned (1) . . resident at (2) . . hereby jointly and severally guarantees, at the office of guarantee of . up to a maximum amount of . in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the United Kingdom of Great Britain and Northern Ireland and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation (3), any amount for which a principal (4) . may be or become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a Common Transit Procedure/Community transit carried out by that person, including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidentals. 2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested up to the limit of the abovementioned maximum amount, unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a Common Transit Procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1. The competent authorities may, upon request of the undersigned and for any reasons recognized to be valid, defer the period within which the undersigned is obliged to pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned. This amount may not be reduced by the sums already paid in pursuance of this undertaking unless recourse is had to the undersigned in respect of a transit operation under the Convention on a Common Transit Procedure/Community transit which began before the receipt of the earlier application for payment or during the 30 days following that receipt. 3. This undertaking shall be valid from the day of its acceptance by the office of guarantee. This guarantee may be cancelled at any time by the undersigned, or by the State in the territory of which the office of guarantee is situated. The cancellation shall take effect on the 16th day after notification thereof to the other party. The undersigned shall remain responsible for payment of the sums which become payable in respect of transit operations under the Convention on a Common Transit Procedure/Community transit covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date. 4. For the purpose of this undertaking the undersigned gives his address for service (1), as (2) . . and, in each of the other States referred to in paragraph 1, as care of: >TABLE>The undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him. The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service. The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance. Done at . on . . (Signature) (3)II. Acceptance by the office of guaranteeOffice of guarantee . Guarantor's undertaking accepted on . . (Stamp and signature)(1) Surname and forenames, or name of firm. (2) Full address. (3) Delete the name of any Contracting Party or Parties of which the territory will not be used. (4) Surname and forenames, or name of firm, and full address of the principal. (1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond. (2) Full address. (3) The signature must be preceded by the following in the signatory's own handwriting: 'Guarantee for the amount of ....................................`, with the amount written out in full. ANNEX V SPECIMEN II COMMON TRANSIT PROCEDURE / COMMUNITY TRANSITGUARANTEE FOR A SINGLE OPERATION(Guarantee covering a single transit operation under the Convention on a Common Transit Procedure/a single Community transit operation under the relevant Community Regulations)I. Undertaking by the guarantor1. The undersigned (1) . . resident at (2) . . hereby jointly and severally guarantees, at the office of departure of . in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, The Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the United Kingdom of Great Britain and Northern Ireland and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation (3), any amount for which a principal (4) . may be or become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a Common Transit Procedure/Community transit carried out by that person from the office of departure of . to the office of destination of . in respect of the goods designated hereinafter, including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidentals. 2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a Common Transit Procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1. The competent authorities may, upon request of the undersigned and for any reasons recognized to be valid defer the period within which the undersigned is obliged to pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned. 3. This undertaking shall be valid from the day of its acceptance by the office of departure. 4. For the purposes of this undertaking, the undersigned gives his address for service (1) as (2) . . and, in each of the other States referred to in paragraph 1, as care of: >TABLE>The undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him. The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service. The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance. Done at. on . . (Signature) (3)II. Acceptance by the office of departureOffice of departure . Guarantor's undertaking accepted on ........................ to cover the T 1/T 2 (4) transit operation, issued on . under N ° . . (Stamp and signature)(1) Surname and forenames, or name of firm. (2) Full address. (3) Delete the name of any Contracting Party or Parties of which the territory will not be used. (4) Surname and forenames, or name of firm, and full address of the principal. (1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond. (2) Full address. (3) The signature must be preceded by the following in the signatory's own handwriting: 'Guarantee`. (4) Delete as appropriate. ANNEX VI SPECIMEN III COMMON TRANSIT PROCEDURE / COMMUNITY TRANSITFLAT-RATE GUARANTEE(Flat-rate guarantee system)I. Undertaking by the guarantor1. The undersigned (1) . . resident at (2) . . hereby jointly and severally guarantees, at the office of guarantee of . in favour of the European Community comprising the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the United Kingdom of Great Britain and Northern Ireland and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, any amount for which a principal may become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a transit operation under the Convention on a Common Transit Procedure/Community transit operation including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidental charges with regard to which the undersigned has agreed to be responsible by the issue of guarantee vouchers up to a maximum amount of ECU 7 000 per guarantee voucher. 2. The undersigned undertakes to pay upon the first application in writing by the competent authorities of the States referred to in paragraph 1 and without being able to defer payment beyond a period of 30 days from the date of application the sums requested up to ECU 7 000 per guarantee voucher, unless he or she or any other person concerned establishes before the expiry of that period, to the satisfaction of the competent authorities, that the transit operation under the Convention on a Common Transit Procedure/Community transit was conducted without any infringement or irregularity within the meaning of paragraph 1. The competent authorities may upon request of the undersigned and for any reasons recognized to be valid, defer the period within which the undersigned should pay the requested sums beyond a period of 30 days from the date of application for payment. The expenses incurred, from granting this additional period, and in particular any interest, must be calculated in such a way that the amount is equivalent to that which would be charged to that end on the money market or financial market in the State concerned. 3. This undertaking shall be valid from the day of its acceptance by the office of guarantee. This guarantee may be cancelled at any time by the undersigned, or by the State in the territory of which the office of guarantee is situated. The cancellation shall take effect on the 16th day after notification thereof to the other party. The undersigned shall remain responsible for payment of the sums which become payable in respect of transit operations under the Convention on a Common Transit Procedure/Community transit covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date. 4. For the purposes of this undertaking, the undersigned gives his address for service (1), as (2) . . and, in each of the other States referred to in paragraph 1, as care of: >TABLE>The undersigned acknowledges that all correspondence and notices and any formalities or procedures relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him. The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service. The undersigned undertakes to maintain his addresses for service or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance. Done at . on . . (Signature) (3)II. Acceptance by the office of guaranteeOffice of guarantee . Guarantor's undertaking accepted on . . (Stamp and signature)(1) Surname and forenames, or name of firm. (2) Full address. (1) If, in the law of the State, there is no provision for address for service the guarantor shall appoint, in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond. (2) Full address. (3) The signature must be preceded by the following in the signatory's own handwriting: 'Guarantee for the amount of ....................`, with the amount written out in full. ANNEX VII >START OF GRAPHIC>>END OF GRAPHIC> ANNEX VIII >TABLE> ANNEX IX >START OF GRAPHIC>>END OF GRAPHIC> ANNEX X (This Appendix does not contain an Annex X.) ANNEX XI (This Appendix does not contain an Annex XI.) ANNEX XII (This Appendix does not contain an Annex XII.) ANNEX XIII (This Appendix does not contain an Annex XIII.) ANNEX XIV >START OF GRAPHIC>>END OF GRAPHIC> ANNEX XV >START OF GRAPHIC>>END OF GRAPHIC> ANNEX XVI >TABLE>